Matter of Attorneys In Violation of Judiciary Law § 468-a. (Grootenboer) (2017 NY Slip Op 06232)





Matter of Attorneys In Violation of Judiciary Law § 468-a. (Grootenboer)


2017 NY Slip Op 06232


Decided on August 17, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 17, 2017

[*1]In the Matter of ATTORNEYS IN VIOLATION OF JUDICIARY LAW § 468-a. COMMITTEE ON PROFESSIONAL STANDARDS, Now Known as ATTORNEY GRIEVANCE COMMITTEE FOR THE THIRD JUDICIAL DEPARTMENT, Petitioner; DANIELLE RENEE GROOTENBOER, Respondent. (Attorney Registration No. 2530624)

Calendar Date: July 31, 2017

Before: McCarthy, J.P., Egan Jr., Devine, Mulvey and

	 Pritzker, JJ.

Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for petitioner.
Danielle Renee Grootenboer, Paramus, New Jersey, respondent pro se.

Per CuriamMEMORANDUM AND ORDER
Respondent was admitted to practice by this Court in 1993 and lists a business address in Paramus, New Jersey with the Office of Court Administration. This Court suspended respondent from the practice of law in New York in 2014 due to conduct
prejudicial to the administration of justice arising from her failure to comply with the attorney registration requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (113 AD3d 1020, 1034 [2014]; see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]). Respondent moves for her reinstatement (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]; Rules of App Div, 3d Dept [22 NYCRR] § 806.16 [a]), and petitioner advises, by correspondence from its Chief Attorney, that it does not oppose the motion.
Respondent's application demonstrates that she has complied with the order of [*2]suspension and the rules of this Court. Further, upon reading respondent's affidavit and the correspondence in response by petitioner's Chief Attorney, we are satisfied that respondent has the requisite character and fitness for the practice of law, and that it would be in the public's interest to reinstate her to practice in New York (see Matter of Attorneys in Violation of Judiciary Law § 468—a [Stanley], 151 AD3d 1380 [2017]; Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]). Accordingly, respondent's motion for reinstatement is granted, and she is reinstated to the practice of law in New York, effective immediately.
McCarthy, J.P., Egan Jr., Devine, Mulvey and Pritzker, JJ., concur.
ORDERED that the motion for reinstatement by respondent is granted; and it is further
ORDERED that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.